CHESHIRE COUNTY.
It is objected that this case was improperly sent to an auditor because there were no accounts to be investigated or vouchers to be examined. I do not see any evidence of any vouchers in the case, but the specification and set-off were clearly accounts. I do not understand that the statute requires that there should be books of account to investigate. I suppose that whenever there have been money *Page 569 
transactions or dealings, any writing on which the items of those dealings are specified is an account, and that any examination of the merits and correctness of such an account is an investigation of accounts. My recollection of the practice at nisi prius is, that when the plaintiff's specification or the defendant's set-off is such an account, either would bring the case within the rule. I think here was plainly to be had an investigation of accounts; and the exception must be overruled.
The constitutionality of the statute relating to auditors was affirmed in Perkins v. Scott, post, decided at this term.